DETAILED ACTION
Receipt is acknowledged of applicant’s request for continued examination and argument/remarks filed on June 2, 2021, claims 1-9 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to the amendment of the claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant had amended claim 1 and canceled claim 25. Previously, claims 10-24 had been canceled.  

	In view of applicant’s argument(s)/remark(s), the rejections of claim 1 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) had been withdrawn.  

Claim Objections

Claim 1 is objected to because it is uncertain whether or not the term “grasping/position” refers to (i) grasping or position or (ii) grasping and position. The specification appears to disclose the above term as “grasping and positioning” (see specification: (Pub. No.: US 20200001458 A1): par. 23-24).  Appropriate correction is required.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Ur et al. (Pub. No.: US 2017/0355078 A1). 

Regarding claims 1-2, and 4, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation, comprising 
determining a predefined collision free robot path (e.g., pre-computing a movement path of a robot component based on a predicted second scene 180 while avoiding collision with other entities or object in the environment) (see par. 82, 84 and 127; Figures 1B–1D); 
moving a robot along the predefined robot path (e.g., initiating the movement plan / path of the robot to perform its designated function – for instance, move object within an environment, add object within the environment, add material to object – while avoiding collision with other entities or object in the environment) (see par. 84, 127, 172); 
scanning an industrial scene with a scanning sensor (e.g., camera) positioned on a robot while moving along the predefined robot path (e.g., observing environment scene via a set of sensors 130 /230 (e.g., cameras) while the robot is moving within said pre-computing movement path; wherein the sensors is fitted within the robot. In the event that the predicted second scene 180 and an observed second scene 190 obtained via a set of sensor 130 (e.g., cameras) are different, the movement path of the robot is re-computed based on the observed second scene 190) (see par. 75-79, 83, 54, 65; Figures 1B–1D); 
storing scanned images of the industrial scene in a memory (e.g., information collected by one or more sensors, for instance, cameras, is stored for further process and analysis) (see par. 122 and 40); 
constructing a 3D model of the industrial scene based on the images stored in the memory (e.g., generating a three dimensional image of the environment – e.g., 3D object model (e.g., claim 4 limitation) - containing the object, which can be generated from the stored information collected by one or more sensors) (e.g., 57, 123, 156,195);
performing (1) a 3D object detection and recognition analysis of the 3D model (e.g., identifying boundary of an object to estimate the structure and property of the object via a detection and recognition process, which can include three dimensional image of the object ) (par. 52, 56-57); and (2) an object grasping/position analysis of the 3D model (e.g., robot configured to choose and pick up an object by using vision-based system (image processing and machine vision) to move it to a particular place) (56-58, 52);
 planning a next collision free robot path based on the 3D model (e.g., modifying the robot movement plan / path based on the difference between an observed second scene and the predicted second scene while avoiding collision with other entities or object in the environment, wherein the modified movement plan / path can be based on the generated three dimensional image of the environment, for instance, 3D object model) (see par. 132, 7, 48, 84).
However, Ur et al.’s invention does not specifically disclose planning a next collision free robot path based on the 3D model if (1) the 3D object detection and recognition analysis fails to meet a detection and analysis threshold and (2) the object grasping/position analysis fails to meet a grasping/position analysis threshold.
However, Ur et al.’s teach a system and method for utilizing prediction model of an environment to control a robot operation, wherein a comparison between predicted scene and observe scene of an environment (e.g., object) is determined. If the observed scene is determined to be different than the predicted scene (e.g., they are non- identical), the initial plan is adjusted based on the differences between the observed scene and the predicted scene. A modified movement plan is computed based on the differences (see par. 48, 73, 82-83 and Figures 1B-C and 3A-3C). 
Furthermore, Ur et al.’s teach a process to picking up an object from the environment while avoiding collision with other object(s). When an observed boundary data of the object is missing, unclear or the like due to partially obstructed from view sensor (added remark) - e.g., due poor lighting condition in the environment, obstruction by other object, or the like - the initial plan is adjusted based on the differences between the observed scene and the predicted scene (e.g., limitation: the object grasping/position analysis fails to meet a grasping/position analysis threshold) (see par. 106, 109-110, 107-108, 112, 82-83 and Figure 2).

Note: the terms “threshold” are examined as to whether or not (i) ”the 3D object detection and analysis” and (ii) “the object grasping/position analysis” are sufficient – see applicant’s argument(s) / remark(s) and Figures 7A-7B and related disclosures.

   Giving this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that (i) the non-identical comparison result between the observed and predicted scenes is equivalent to a fail result of the 3D object detection and recognition analysis and (ii) the unclear / missing observed boundary of the object due to partially obstructed from view sensor is equivalent to a fail result of the a grasping/position analysis because both of them are related to an image detection and recognition process of an object to modify the robot movement plan / path based on the comparison / analysis result and unclear / missing observed boundary of the object to be picked up to avoid collision with other entities / object in the environment.  
moving the robot along the next collision free robot path (e.g., initiating the modified movement plan / path of the robot to perform its designated function – for instance, move object within an environment, add object within the environment, add material to object  – while avoiding collision with other entities or object in the environment) (see par. 84, 127, 132, 133, 172, 200); 
scanning an industrial scene with the scanning sensor positioned on the robot while moving along the next robot path (e.g., as the modified movement plan / path is performed by the robot, the set of sensor records environment scene to determine any difference between a future observed scene and predicted scene) (see par. 75-79, 83, 54, 65, 127, 132, 133, 172, 200; Figures 1B–1D); and 
storing new scanned images in the memory (e.g., information collected by one or more sensors, for instance, cameras, is stored for further process and analysis, which can include information (scene) while the robot is performing the modified movement plan / path) (see par. 122 and 40); and 
reconstructing the 3D model of the industrial scene based on the new scanned images (e.g., generating a three dimensional image of the environment – e.g., second 3D object model - containing the object, which can be generated from the stored information collected by one or more sensors during the modified movement plan / path that the robot performed) (e.g., claim 2 limitation) (e.g., 57, 123, 156,195).

Regarding claim 3, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation further comprising performing a work task with the robot after completing the 3D industrial scene model (e.g., the robot configured to perform designated functions – for instance, add material to object 120 – while avoiding collision with other entities or object in the environment after generating a three dimensional image of the environment) (see par. 57, 84, 123, 127, 156, 172,     195).
Regarding claim 5, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation further comprising moving the scanning sensor relative to the robot when determining the predefined collision free path (e.g., sensors (130 / 230) (e.g., cameras) are movable sensors that are controlled by the computerized system) (see par. 65, 66, 90; Figures 1A and 2).
 
Regarding claim 6, Ur et al.’s invention does not specifically disclose wherein the moving of the scanning sensor includes panning, tilting, rotating and translating movement relative to the robot.
However, as Ur et al.’s invention teaches movable sensors (130 / 230) ( e.g., cameras) that are controlled by the computerized system (see par. 65, 66, 90; Figures 1A and 2), it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to conclude that the sensors (camera) can be configured to move in a horizontal, tilt, rotation and translation directions to determine any difference between a future observed scene and predicted scene and generate a three dimensional image of the environment. 
Doing so would enhance a system and method for utilizing prediction model of an environment configured to control a robot operation, move sensors (cameras) in a horizontal, tilt, rotation and translation directions to determine any difference between a future observed scene and predicted scene and generate a three dimensional image of the environment.  

Regarding claim 7, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation wherein the moving of the scanning sensor includes moving an arm of the robot while a base of the robot remains stationary (e.g., Figure 2 depicts a robot configured to move its arm, wherein its base can be remained stationary) (see par. 40, 56, 88, 89, 93, 94, 96, and Figure 2). 

 Regarding claims 8-9, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation further comprising planning the collision free path with a controller having a collision free motion planning algorithm (e.g., a computing device 140 configured to determine the movement plan / path of the robot based on a differences between predicted scene and observed scene, wherein the computing device 140 can contain a program / algorithm to determine the   movement plan / path of the robot in real time) (see par. 48, 82-85,127, and 132 ).

Response to Argument
Applicant’s arguments filed on June 2, 2021 with respect to the rejections of claims as cited on the Office Action mailed on April 2, 2020, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims,     applicant is kindly invited to consider the above Office Action to view the above ground of rejection.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664